DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “each of which is provided with a plurality of data (DQ) pads and a plurality of command/address signal (CA) pads, wherein the plurality of DQ pads and the plurality of CA pads of the at least two stacked dies are re-distributed to opposite sides of the second chip through respective redistribution layers, wherein the DQ pads of the at least two stacked dies are rearranged along a second side adjacent to the first chip; and a plurality of first bonding wires directly connecting the plurality of high-speed signal pads to the plurality of DQ pads of each stacked die of the second chip, wherein the plurality of first bonding wires bonded to the plurality of DQ pads along the second side of the second chip has different loop heights”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YU-HSI D SUN/Primary Examiner, Art Unit 2895